Citation Nr: 0705206	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-26 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to the service-connected 
pes cavus disability.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected 
pes cavus disability.

3.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the service-connected 
pes cavus disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from July 1966 to July 1968.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the three issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

Judicial interpretation of the matter of secondary service 
connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.   Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).

The veteran has been diagnosed with lumbosacral degenerative 
joint disease with disc abnormalities; degenerative joint 
disease of the right knee with medial meniscus disease, 
status post arthroscopic surgery; and degenerative joint 
disease of the left knee with medial meniscus tear, status 
post arthroscopic surgery.  Service connection for bilateral 
pes cavus has been granted.  There are two medical opinions 
relating to the etiology of the appellant's back and knee 
degenerative joint disease and its relationship to his 
service-connected pes cavus.  The private doctor statement 
(dated in January 2000) indicates that there is a causal 
relationship between the appellant's pes cavus and his 
degenerative joint disease.  This orthopedic surgeon 
references his original report of October 25, 1992, but that 
report is not of record.  The February 2003 VA examiner 
opinion indicates that the appellant's low back and bilateral 
knee degenerative joint disease is not related to his pes 
cavus.  However, the examiner did not address the question of 
whether or not the appellant's low back and/or knee disorders 
are aggravated by the service-connected bilateral foot 
disability.  Further development of the medical evidence and 
adjudication on this basis are therefore indicated.

The RO has only advised and analyzed the appellant's claims 
on the basis of secondary service connection, without 
consideration of a theory of direct or presumptive service 
connection.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 
2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(Both for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim).  There is no 
indication that the RO considered the in-service treatment 
for low back pain, the June 1968 x-ray findings of 
degenerative arthritis of the back or the appellant's June 
1968 statement on a medical history form concerning knee 
injury.

In addition, review of the evidence of record reveals that 
the appellant was injured in an automobile accident in 
January 1970, and received treatment from an osteopath, that 
he underwent knee surgery in 1980, 1983, and 1987 (the last 
was performed at Sarasota Memorial Hospital), that he was 
treated by a Sarasota orthopedic surgeon beginning in October 
1992, and that he was injured in November 2002 when he flew 
over a vehicle and struck his back directly on the back trunk 
whereupon he was treated at Bon Secours Memorial Hospital in 
Venice, Florida.  None of the associated medical records have 
been obtained or added to the claims file.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Furthermore, without consideration of these records, a 
competent medical opinion cannot be rendered.  Therefore in 
order to fulfill the duty to assist, all of the relevant VA 
and private treatment records should be obtained and 
associated with the claims file.  Consequently, the 
appellant's complete VA and private inpatient and outpatient 
treatment records relating to his treatment for any low back 
or knee complaints from July 1968 to the present should be 
identified and then obtained and associated with the claims 
file.

Review of the record indicates that there is support for the 
appellant's contentions, and pursuant to the duty to assist, 
the appellant will be afforded a VA medical examination.  
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."

These considerations require a search for relevant medical 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding his 
claims that he has in his possession.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for any low back or knee conditions 
since his separation from service in July 
1968.  In particular, the appellant 
should identify where he underwent knee 
surgery in 1980, and 1983.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured, with 
assistance from the appellant as needed.  
In particular, complete VA and private 
inpatient and outpatient treatment 
records not already of record should be 
obtained and associated with the claims 
file, to include those from Milton 
Kellman, D.O.; the Detroit Police 
Department; Sarasota Memorial Hospital; 
Mark Lonstein, M.D.; and Bon Secours 
Hospital.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  After the above development has been 
completed, the AMC/RO should arrange for 
an orthopedist to review the claims file, 
including all pertinent medical records, 
to examine the appellant and to provide a 
written opinion as to the etiology and 
onset of the veteran's degenerative joint 
disease or other pathology of the lumbar 
spine and knees.  The examiner is 
requested to provide an opinion as to the 
medical probability that any documented 
degenerative condition is related to any 
in-service occurrence, any post-service 
occurrence or to the veteran's service-
connected pes cavus disability or to some 
other factor.  The examiner must state 
the reasons for each opinion rendered.  
The opinion should include a discussion 
of the effect and significance, if any, 
of the appellant's in-service 
experiences, his various motor vehicle 
accidents and his post-service 
occupational experiences (police officer, 
flight instructor).  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.  

4.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If any report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.

5.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and readjudicate 
the issues of service connection for the 
low back and the knees.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown.  The 
re-adjudication should include 
consideration of whether any degenerative 
joint-related pathology has been caused 
or made worse by the appellant's service-
connected pes cavus disability.  (If any 
additional development, such as the 
scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be 
accomplished.).  

6.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



